Citation Nr: 1748970	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  15-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard Thompson, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994, July 2004 to November 2005, and January 2010 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision  of a VA Regional Office (RO) in Columbia, South Carolina.

In April 2016, the Veteran presented sworn testimony during a video conference hearing, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  The Board notes that during the hearing, there was a discussion of a possible claim for special compensation for aid and attendance.  That matter is not before the Board and is referred back to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).



Analysis 

VA records show that at the time of his claim for TDIU, the Veteran was service connected for PTSD (70 percent from April 12, 2011), lumbar strain (10 percent from January 6, 2011), tinnitus (10 percent from January 6, 2011), and residuals, left ankle sprain with peroneal tendon weakness (10 percent from April 12, 2011 to July 8, 2013).  As such, the Veteran is eligible for schedular TDIU.  At the time of his claim, the Veteran's combined rating was 80 percent, effective April 11, 2011.

Since his claim for TDIU, the Veteran has been service connected for diverticulitis with irritable bowel syndrome(IBS) (30 percent from September 15, 2015), diabetes mellitus, type 2 (20 percent from April 20, 2012), lumbar degenerative joint and disc disease with spinal stenosis (20 percent from July 8, 2013), left ankle strain (10 percent from July 8, 2013), traumatic brain injury (TBI) residuals with post-concussion headaches (10 percent from December 10, 2015).  The Veteran is additionally service connected for left shoulder strain, residuals, medial meniscus tear, right knee, perforated right tympanic membrane, bilateral hearing loss associated with TBI residuals with post-concussion headaches, and erectile dysfunction associated with PTSD, all with noncompensable ratings.  The Veteran currently has a combined disability rating of 90 percent, effective July 8, 2013.

The Veteran contends, in essence, that he is unemployable due to his service-connected disabilities, mainly posttraumatic stress disorder (PTSD).  He reports that he last worked full-time in the Army, when he was released in January 2011 due to his disabilities.  He states that he is unable to concentrate, unable to remember to take medicine and eat at normal times, has difficulty driving, has difficulty leaving the house without an escort, and has had violent outbursts.  (Hearing Transcript (HT) at 9, 11, 13, and 23).

The Veteran testified that he worked in law enforcement as a detention officer, but can no longer interact with others effectively.  (HT at 15).  He reported that he had completed high school and a criminal justice academy.  (HT at 15).  He stated that he obtained a job working from home over the internet but was unable to concentrate and was unable to maintain that employment. (HT at 22).

A July 2012 Joint Referral indicates that the Veteran worked as an honor guard between deployments and had been previously rated at 30 percent disabled due to PTSD prior to his last deployment.  The Veteran was hospitalized for 14 days in 2011 upon active suicidal ideation after driving his vehicle off the road due to PTSD.  Further, the Joint Referral states that, as a result of his PTSD, the Veteran did not meet retention standards for military service.  It reports that the Veteran was unable to perform functional activities, carry and fire his personal weapon, or evade threats due to flashbacks.

SSA records show the Veteran was determined incapable of even unskilled work and was awarded benefits in May 2011 based on anxiety related disorders and affective/mood disorders.  [Social Security Administration determinations, while relevant, are non-binding on the Board. Martin v. Brown, 4 Vet. App. 136, 140   (1993).]

A July 2011 VA examination indicated that the Veteran's PTSD did not "alone" render him unable to secure and maintain employment.  In October 2011, a VA examiner found that while the Veteran's headaches were a result of PTSD, several of his symptoms overlap and made it impossible to score the severity of each diagnosis.

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  Further, based on the evidence of record, the Board finds that the overall evidence is persuasive that he is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  The Veteran is limited physically, cognitively, and mentally.  Entitlement to a TDIU is warranted.





ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


